WIGGINTON, Judge.
Appellant appeals the trial court’s denial of his motion entered pursuant to rule 3.850, Florida Rules of Criminal Procedure. Having considered the points raised by appellant, we find that he is entitled to no relief. In reaching this conclusion, we thoroughly reviewed the record on appeal, as well as a witness deposition and an' affidavit of defense counsel, which were filed below but which originally were not included in the record on appeal. On its own motion, this Court directed the clerk of the court below to forward those portions of the original record, and consequently, those documents have been appended to the record on appeal.
AFFIRMED.
SHIVERS and WENTWORTH, JJ., concur.